297 S.W.3d 152 (2009)
Mark SMITH, Appellant,
v.
Cheryl SMITH, Respondent.
No. WD 70198.
Missouri Court of Appeals, Western District.
November 24, 2009.
Dennis J. Owens, Kansas City, Shelley L. Bishop, Kearney, MO, for Appellant.
R. Gregory Harrison, Liberty, MO, for Respondent.
Before THOMAS H. NEWTON, C.J, MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Mr. Mark Smith appeals the circuit court's judgment dissolving his marriage to Ms. Cheryl Smith. Mr. Smith challenges the division of property and debts.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).